EXHIBIT 10.2

 

SECURED PROMISSORY NOTE

 

$4,200,000

 

August 19, 2019

 

Las Vegas, Nevada

 

FOR VALUE RECEIVED, the undersigned, Picksy Reno, LLC, a Nevada limited
liability company (the “Borrower”), with a mailing address of 1901 Camino Carlos
Rey, North Las Vegas, NV 89031, hereby promises to pay to the order of MEDIFARM
I LLC, an Nevada limited liability company (the “Lender”), with a mailing
address of 2040 Main Street, Suite 225, Irvine, CA 92614, the maximum principal
amount of Four Million Two Hundred Thousand Dollars ($4,200,000), together with
interest on the unpaid Principal Amount (as defined below) outstanding from time
to time at the rate or rates hereafter specified and any and all other sums
which may be owing to the Lender by the Borrower hereunder.

 

The following terms shall apply to this Note:

 

1. Security and Priority. As security for payment of the Obligations (as defined
below) under this Note, the Borrower and the Lender have entered into that
certain Security Agreement of even date herewith (the “Security Agreement”). The
Security Agreement and the Note are sometimes hereinafter referred to as the
“Loan Documents.” The Borrower and the Lender have agreed that all Obligations
under this Note will be secured by all of the Collateral (as that term is
defined in the Security Agreement) of the Borrower.

 

2. Interest Rate. Interest shall accrue and be payable on the outstanding
Principal Amount at a fixed rate of interest equal to five percent (5.0%) per
annum. Interest shall be calculated on the basis of a year of 360 days applied
to the actual days on which there exists an unpaid balance under this Note.
Interest shall be paid by the Borrower as follows: All interest shall be accrued
and be paid at maturity of this Note

 

3. Term; Maturity Date. For purposes of this Note and the Security Agreement,
the “Maturity Date” shall be the date that is one (1) year after the date of
this Note. For the avoidance of doubt, this Note is a balloon promissory note
that requires that all indebtedness, principal and interest, be paid in full on
the Maturity Date.

 

4. Repayment Extension. If any payment of principal or interest shall be due on
a Saturday, Sunday or any other day on which banking institutions in the State
of Nevada are required or permitted to be closed, such payment shall be made on
the next succeeding business day and such extension of time shall be included in
computing interest under this Note.

 

5. Manner and Application of Payments. All payments due hereunder shall be paid
in lawful money of the United States of America which shall be legal tender in
payment of all debts and dues, public and private, in immediately available
funds, without offset, deduction or recoupment. Any payment by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless the amount due is actually received by the Lender. Each
payment shall be applied first, to the payment of any and all costs, fees and
expenses incurred by or payable to the Lender in connection with the collection
or enforcement of this Note; second, to the payment of all accrued and unpaid
interest hereunder; and third, to the payment of the unpaid Principal Amount, or
in any other manner which the Lender may, in its sole discretion, elect from
time to time.

 

6. Prepayment. Advances under this Note may be prepaid at any time without
penalty.

 

7. Obligations. The term “Obligations” shall mean the full and punctual
observance and performance of all present and future duties, covenants and
responsibilities due to the Lender by the Borrower of any nature whatsoever
under this Note, including all present and future indebtedness and liabilities
of the Borrower to the Lender for the payment of money extending to the
Principal Amount and all interest, fees, late charges, expense payments,
liquidation costs, and expenses provided in this Note, whether similar or
dissimilar, related or unrelated, matured or unmatured, direct or indirect,
contingent or noncontingent, primary or secondary, alone or jointly with others,
now due or to become due, now existing or hereafter created, and whether or not
now contemplated. If more than one Obligation is outstanding, each payment may
be applied to such of the Obligations as the Lender shall determine in its sole
discretion.

 



 1

  



 

8. Events of Default. Failure to pay the principal and interest on the
indebtedness when due and to then cure such failure after 10 days written notice
thereof by Lender to Borrower shall constitute an “Event of Default.”

 

9. Rights and Remedies Upon Default. Upon the occurrence of an Event of Default
hereunder, the Lender, in the Lender’s sole discretion and with prior written
notice to the Borrower, may: (a) declare the entire outstanding Principal
Amount, together with all accrued interest and all other sums due under this
Note, to be immediately due and payable, and the same shall thereupon become
immediately due and payable without protest, presentment, demand or notice,
which are hereby expressly waived; (b) exercise its right of setoff against any
money, funds, or credits of the Borrower now or at any time hereafter in the
possession of, in transit to or from, under the control or custody of or on
deposit with, the Lender or any affiliate of the Lender in any capacity
whatsoever; and (c) exercise any or all rights, powers and remedies provided for
in the Loan Documents or now or hereafter existing at law, in equity, by statute
or otherwise.

 

10. Remedies Cumulative. Each right, power and remedy of the Lender hereunder,
under the Loan Documents or now or hereafter existing at law, in equity, by
statute or otherwise shall be cumulative and concurrent, and the exercise or
beginning of the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers or remedies. No failure or delay by the Lender to insist upon the strict
performance of any one or more provisions of this Note or of the Loan Documents
or to exercise any right, power or remedy consequent upon a default hereunder
shall constitute a waiver thereof or preclude the Lender from exercising any
such right, power or remedy. By accepting full or partial payment after the due
date of any amount of principal of or interest on this Note, or other amounts
payable on demand, the Lender shall not be deemed to have waived the right
either to require prompt payment when due and payable of all other amounts of
principal of or interest on this Note or other amounts payable on demand, or to
exercise any rights and remedies available to it in order to collect all such
other amounts due and payable under this Note.

 

11. Collection Expenses. The Borrower shall pay any and all issue taxes,
documentary stamp taxes, and other taxes that may be payable in respect of the
issuance or delivery of this Note. If this Note is placed in the hands of an
attorney for collection following the occurrence of an Event of Default
hereunder, the Borrower agrees to pay to the Lender upon demand all costs and
expenses, including, without limitation, all attorneys’ fees and court costs
incurred by the Lender in connection with the enforcement or collection of this
Note (whether or not any action has been commenced by the Lender to enforce or
collect this Note). The obligation of the Borrower to pay all such costs and
expenses shall not be merged into any judgment by confession against the
Borrower. All of such costs and expenses shall bear interest at the rate of
interest provided herein, from the date of payment by the Lender until repaid in
full.

 

12. Maximum Rate of Interest. Notwithstanding any provision of this Note or the
Loan Documents to the contrary, the Borrower shall not be obligated to pay
interest pursuant to this Note in excess of the maximum rate of interest
permitted by the laws of any state determined to govern this Note or the laws of
the United States applicable to loans in such state. If any provisions of this
Note shall ever be construed to require the payment of any amount of interest in
excess of that permitted by applicable law, then the interest to be paid
pursuant to this Note shall be held subject to reduction to the amount allowed
under applicable law and any sums paid in excess of the interest rate allowed by
law shall be applied in reduction of the principal balance outstanding pursuant
to this Note. The Borrower acknowledges that it has been contemplated at all
times by the Borrower that the laws of the State of Nevada will govern the
maximum rate of interest that it is permissible for the Lender to charge the
Borrower pursuant to this Note.

 

13. Choice of Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without reference to principles of choice
or conflict of law thereunder. Whenever possible, each provision of this Note
shall be interpreted to be effective and valid under applicable law. If any
provision of this Note is prohibited by or invalid under applicable law, the
provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the other
remaining provisions of this Note.

 

14. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the addresses set forth in the
first paragraph of this Note. Any party may send any notice, request, demand,
claim, or other communication hereunder to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail, or electronic mail),
but no such notice, request, demand, claim, or other communication shall be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner herein set forth.

 



 2

  



 

15. Jurisdiction. THE BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR
FEDERAL COURTS LOCATED IN THE STATE OF NEVADA SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER, ON THE ONE
HAND, AND THE LENDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE; PROVIDED, THAT THE BORROWER
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE STATE OF NEVADA.. This jurisdictional consent by Borrower
is coextensive with or to the mutual jurisdictional consent of Borrower and
Secured Party set forth in the Security Agreement applicable to this Note.

 

16. Miscellaneous. The section headings of this Note are for convenience only,
and shall not limit or otherwise affect any of the terms hereof. Save and except
for the Security Agreement entered into between Borrower and Lender
contemporaneously with this Note and the Asset Purchase Agreement as defined in
the Security Agreement, this Note constitutes the entire agreement between the
parties with respect to their subject matter and supersede all prior letters,
representations or agreements, oral or written, with respect thereto. No
modification, release or waiver of this Note shall be deemed to be made by the
Lender unless in writing signed by the Lender, and each such waiver, if any,
shall apply only with respect to the specific instance involved. This Note shall
inure to the benefit of and be enforceable by the Lender and shall be binding
upon and enforceable against the Borrower and the Borrower’s personal
representatives, successors, heirs and assigns. Whenever used herein, the
singular number shall include the plural, the plural the singular, and the use
of the masculine, feminine or neuter gender shall include all genders. In the
event any one or more of the provisions of this Note shall for any reason be
held to be invalid, illegal, or unenforceable, in whole or in part or in any
respect, or in the event that any one or more of the provisions of this Note
operates or would prospectively operate to invalidate this Note, then and in any
of those events, only such provision or provisions shall be deemed null and void
and shall not affect any other provision of this Note and the remaining
provisions of this Note shall remain operative and in full force and effect and
shall in no way be affected, prejudiced, or disturbed thereby.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first hereinabove set forth.

 

Picksy Reno, LLC

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Stacie Jackson

 

 

Name:

Stacie Jackson

 

 

Title:

Manager

 

 

 



3



 